           Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.1 Page 1 of 15
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                   FILED
                                      UNITED STATES DISTRICT COUl T                                                  SEP 24 2019
                                                                    for the
                                                                                                           CLERK US IJIS I HICT COURT
                                                   Southern District of California                      SOUTHERN DISTRICT Or CALIFORNIA
                                                                                                        BY                         DEPUTY

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )           Case No.
  One Samsung J7 Galaxy seized as line item 1 under
                FPF No. 2019250600109802
                                                                       )
                                                                       )
                                                                       )
                                                                                                19MJ4144
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-2, incorporated herein by reference.
located in the             Southern               District of              California            , there is now concealed (identify the
                      --------
person or describe the property to be seized):
 See Attachment B-2, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 r/ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                        Offense Description
        21 USC 952, 960                            Importation of a Controlled Substance;



          The application is based on these facts:
        See attached Affidavit of Special Agent Alejandro Rascon

           ~ Continued on the attached sheet.
           0 Delayed notice of       days (give exact ending date if more than                          -----
                                                                                                                          ) is requested
             under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the attac



                                                                                                  >plicant 's signature

                                                                                        Special Agent Alejandro Rascon, HSI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:            er   lz' 1'J2.o,ct
City and state: San Diego, CA
                                                                                                Printed name and title
         Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.2 Page 2 of 15




                         AFFIDAVIT IN SUPPORT OFAPPLICATION
 1
                               FOR SEARCH WARRANTS
 2          I, Alejandro Rascon, being duly sworn, hereby depose and state as follows:
 3
                                           INTRODUCTION
 4
            1.     I make this affidavit in support of an application for search warrants in
 5
     II furtherance of a narcotics smuggling investigation conducted by Department of Homeland
 6 11 Security, Homeland Security Investigations Special Agents for the following electronic
 7 II devices:
 8               a. One Apple iPhone seized as line item 3 under FPF No. 2019250600109801
 9
                   (TARGET TELEPHONE# 1), described in Attachment A-1 (incorporated
10                 herein by reference);
11               b. One Samsung J7 Galaxy seized as line item 1 under FPF No.
12                 2019250600109802 (TARGET TELEPHONE# 2), described in Attachment
13                 A-2 (incorporated herein by reference);
14 (collectively the "TARGET TELEPHONES"), which were seized from Adrinna
15 AHUMADA and Christian ARCE-Morales on August 28, 2019, incident to their arrest for
16 importation of methamphetamine at the Otay Mesa, California Port of Entry.
17       2.    TARGET TELEPHONE #1 was seized from Adrinna AHUMADA.
18 11 TARGET TELEPHONE #2 was seized from Christian ARCE-Morales.
19         3.   The TARGET TELEPHONES are currently in the possession of the
20 IJ°epartment of Homeland Security, Homeland Security Investigations, 2255 Niels Bohr
21    court, San Diego, CA 92154 (Seized Property Vault).
22          4.     I seek authority to search the TARGET TELEPHONES for evidence of
23 crimes, specifically, violations of Title 21, United States Code, Sections 952 and 960, as
24 described in Attachments B-1 and B-2 (incorporated herein by reference) for the time
25 period from June 1, 2019, through August 28, 2019.
26
27
      AFFIDAVIT IN SUPPORT OF APPLICATIONS
      FOR SEARCH WARRANTS
         Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.3 Page 3 of 15




 1                                TRAINING AND EXPERIENCE
 2           5.    I have been a Special Agent ("SA") with Immigration and Customs
 3 II Enforcement ("ICE"), Homeland Security Investigations ("HSI"), since November 2016.
 411 I am assigned to a Contraband Smuggling group in San Ysidro, CA, that focuses on
 5 II contraband smuggling of the importation of a controlled substance on the Southwest
 6 II Border. I am cross-designated and have the authority to conduct Title 21 investigations
 7 II and enforcement activities. I have been involved with investigations for Title 21 offenses
 8 II working closely with other agencies, including the U.S. Drug Enforcement Administration
 911 and multiple state and local agencies.
10           6.    As a federal law enforcement officer for over 7 years, I have received formal
11 II training, as well as extensive on the job training, relating to the investigation of narcotics
12 11 trafficking, bulk cash smuggling, and techniques used for contraband smuggling. I have
13 II investigated illicit narcotics, controlled substances, and other crimes that have resulted in
14 II arrests, indictments, and convictions. While participating in these and other criminal
15 II investigations, I have executed search warrants on residences, vehicles and electronic
16 II media, such as cell phones. As a result of these investigations, I have become familiar with
17 II methods and techniques used by narcotics traffickers to import narcotics into the U.S. and
18 II distribute those narcotics within the United States.
19           7.    In preparing this affidavit, I have conferred with other agents and law
20 II enforcement personnel who are experienced in the area of narcotics investigations. Further,
21 II I have personal knowledge of the following facts, or have had them related to me by
22 II persons mentioned in this affidavit.
23           8.    Based upon my training and experience as a Special Agent, and consultations
2411 with law enforcement officers experienced in controlled substance smuggling
25 II investigations, and all the facts and opinions set forth in this affidavit, I submit the

2611 following:
27
        AFFIDAVIT IN SUPPORT OF APPLICATION
                                                  2
28   II FOR SEARCH WARRANTS
          Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.4 Page 4 of 15




 1                  a. Drug smugglers will use cellular telephones because they are mobile and
 2 II they have instant access to telephone calls, text, WhatsApp and other texting applications,
 3 II the internet, video, social networking sites, and voice messages;
 411                b. Drug smugglers will use WhatsApp and other encrypted texting
 5 II applications on cellular telephones to communicate because they believe that these services
 611 insulate their communications from law enforcement;
 7 II               c. Drug smugglers will use cellular telephones because they are able to
 8 II actively monitor the progress of their illegal cargo while the conveyance is in transit.
 9 II               d. Drug smugglers and their accomplices will use cellular telephones because
10 II they can easily arrange and/or determine what time their illegal cargo will arrive at
11 II predetermined locations.
12 II               e. Drug smugglers will use cellular telephones to direct drivers to
13 II synchronize an exact drop off and/or pick up time of their illegal cargo.
14 II               f. Drug smugglers will use cellular telephones to notify or warn their
15 II accomplices of law enforcement activity including the presence and location of marked
16 II and unmarked units, as well as the operational status of Border Patrol checkpoints.
17 II               g. Drug smugglers will use cellular telephones to communicate with each
18 II other regarding payment and other financial arrangements relating to the transportation of
19 II their illegal cargo.
20 II         8.    Based upon my training and experience, and consultations with law
21 II enforcement officers experienced in narcotics trafficking investigations, and all the facts
22 II and opinions set forth in this affidavit, I know that cellular/mobile telephones can and often
23 II do contain electronic records, phone logs and contacts, voice and text communications, and
24 II data such as emails, text messages, chats and chat logs from various third-party
25 II applications, photographs, audio files, videos, and location data. This information can be
2611 stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
27
        AFFIDAVIT IN SUPPORT OF APPLICATION
                                                  3
28 II   FOR SEARCH WARRANTS
          Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.5 Page 5 of 15




 1 II or permanent files contained on or in the cellular/mobile telephone. Specifically, I know
 2 II based upon my training, education, and experience investigating these conspiracies that
 3 II searches of cellular telephones yields evidence:
 4                   a.    tending to identify attempts to import methamphetamine or some other
 5 II controlled substance from Mexico into the United States;
 6                   b.    tending to identify accounts, facilities, storage devices, and/or services-
 7 II such as email addresses, IP addresses, and phone numbers-used to facilitate the smuggling
 8 II of methamphetamine or some other controlled substance from Mexico into the United
 9 II States;
10                   C.    tending to identify payment, payment methods, or other monetary
11 II transactions relating to importing controlled substances from Mexico to the United States;
12                   d.    tending to identify co-conspirators, criminal associates, or others
13 II involved in smuggling methamphetamine or some other controlled substance from Mexico
14 II into the United States;
15                   e.    relating to the purchase of vehicles to import methamphetamine or
16 II some other controlled substance from Mexico into the United States;
17                   f.    tending to identify travel to or presence at locations involved in the
18 II smuggling of methamphetamine or some other controlled substance from Mexico into the
19 II United States, such as stash houses, load houses, or delivery points;
20                   g.     tending to identify the user of, or persons with control over or access
21 II to, the subject telephone; and/or
22            h.     tending to place in context, identify the creator or recipient of, or establish the
23 II time of creation or receipt of communications, records, or data involved in the activities
24 II described above.
25              9.   The facts set forth in this affidavit are based on my own personal knowledge;
2611 knowledge obtained from other individuals during my participation in this investigation,
27                                                   4
        AFFIDAVIT IN SUPPORT OF APPLICATION
28 II   FOR SEARCH WARRANTS
          Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.6 Page 6 of 15




 1 II including other law enforcement officers; interviews; my review of documents related to
 2 II this investigation; communications with others who have personal knowledge of the events
 3 II and circumstances described herein; conversations with other agents experienced in
 4 II controlled substance investigations, and information gained through my training and
 5 II experience. All the dates, times, and amounts listed in this affidavit are approximate.
 6 II Because this affidavit is submitted for the limited purpose of establishing probable cause
 7 II in support of the application for search warrants, it does not set forth each and every fact
 8 II that I or others have learned during the course of this investigation.
 911                        FACTS SUPPORTING PROBABLE CAUSE
10 II         10.   On August 28, 2019, at approximately 1:05 A.M., Adrinna Danielle
11 IIAHUMADA, ("AHUMADA"), and Christian ARCE-Morales ("ARCE"), both United
12 II States Citizens, applied for entry into the United States from Mexico through the San
13 II Ysidro Port of Entry in vehicle #4. AHUMADA was the driver and ARCE was the
14 II passenger and registered owner of a 2007 Scion TC ("the vehicle") bearing California
15 II license plates.     A Customs and Border Protection Officer (CBPO) asked where
16 II AHUMADA was traveling and AHUMADA stated they were going to Perris, CA. The

17 II CBPO received two negative Customs declarations. During the CBPO's inspection, a
18 II Customs and Border Protection Canine Enforcement Officer (CEO) and his Narcotics
1911 Human Detector Dog (NHDD) alerted to the presence of a trained odor emanating from
20 II the back of the vehicle. AHUMADA, ARCE, and the vehicle were referred to secondary
21 II for further inspection.
             11. In secondary inspection, vehicle x-ray machines screened the vehicle and
22
      observed anomalies inside the rear quarter panels. CBPOs then found approximately 28
23
      packages with a total weight of approximately 14.04 kilograms (30.95 pounds) in the driver
24
      and passenger side rear quarter panels. The substance inside the packages preliminarily
25
26
      tested positive for methamphetamine.

27
        AFFIDAVIT IN SUPPORT OF APPLICATION
                                                  5
28 II   FOR SEARCH WARRANTS
          Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.7 Page 7 of 15



                                                                                             .
              12.   Officers placed AHUMADA and ARCE under arrest for violating Title 21
 1
        United States Code, Sections 952 and 960, Unlawful Importation of a Controlled
 2
        Substance. At the time of their arrest, AHUMADA was in possession of TARGET
 3
        TELEPHONE # 1, and ARCE was in possession of TARGET TELEPHONE #2. Officers
 4
 5 seized the TARGET TELEPHONES incident to their arrest.
          13. AHUMADA waived her Miranda rights and elected to make a statement.
 6
        AHUMADA denied knowledge of the drugs. AHUMADA stated they first went to an
 7
 8 outlet and then a hotel. AHUMADA stated she did not know the name of the outlet or the
 9 hotel. AHUMADA stated they met up with a few of ARCE's friends. AHUMADA stated
10 on the first night in Tijuana they went to a store named OX:XO to buy snacks and drinks
11 and then went back to the hotel. AHUMADA stated that, the next day, they took a taxi to
12 the beach. AHUMADA stated she does not know who paid for the taxi.
13        14. ARCE waived his Miranda rights and elected to make a statement. ARCE

14 denied knowledge of the drugs. ARCE stated they first went to ahotel and he did not know
15 the name of the hotel. ARCE did not mention they met up with his friends while in Tijuana.
16 ARCE stated the first night in Tijuana they went out drinking and then back to the hotel.
17 ARCE stated he did not know the name of the bar. ARCE stated AHUMADA paid for the
18 taxi.
19            15.   California vehicle registration records seized from the vehicle showed ARCE

20 was the registered owner and that the vehicle had a registration date of approximately
21 March 19, 2019.
22       16. The crossing history shows that the vehicle crossed southbound from the
23 United States into Mexico on August 26, 2019, at approximately 6:26 p.m., at the San
24 Ysidro Port of Entry. It appears that ARCE was the driver and AHUMADA the front seat
25 passenger at the time of that crossing.

26
27
        AFFIDAVIT IN SUPPORT OF APPLICATION
                                                 6
28 II   FOR SEARCH WARRANTS
          Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.8 Page 8 of 15




 1 II         17.   A telephonic interview with Maria Morales, ARCE's mother was conducted
 211 on August 29, 2019. Morales told agents that she last saw ARCE on August 26, 2019,
 3 II before he went to work. She also told agents that AHUMADA is a friend of ARCE's and
 411 AHUMADA spent the night at their house on Su~day, August 25.
 5 II         18.   Morales told agents that a friend of ARCE, Nathan Maldonado, had
 6 II information about ARCE being recruited to smuggle money into the United States by
 7 II "Alicia." Agents spoke with Maldonado by phone on August 29, 2019. Maldonado
 8 II explained that ARCE and Alicia were at Maldonado's house on August 26, 2019. ARCE
 911 agreed to bring money from Tijuana into the United States in exchange for $3500.
10            19.   Based upon my experience and investigation in this case, I believe that
11 II AHUMADA, ARCE, as well as other persons as yet unknown, were involved in an on-
12 II going conspiracy to import_ methamphetamine or some prohibited narcotics. Based on my
13 II experience investigating narcotics smugglers, I also believe that AHUMADA and ARCE
1411 may have used the TARGET TELEPHONES to coordinate with co-conspirators regarding
15 II the importation and delivery of the methamphetamine, and to otherwise further this
16 II conspiracy both inside and outside the United States. I also know that recent calls made
17 II and received, telephone numbers, contact names, electronic mail (email) addresses,
18 II appointment dates, text messages, messages sent via texting applications such as
19 II WhatsApp, email messages, messages and posts from social networking sites like
20 II Facebook, photographs, videos, and other digital information are stored in the memory of
21 II cellular telephones which identify other persons involved in narcotics trafficking activities.
22            20.    Based upon my experience and training, consultation with other law
23 II enforcement officers experienced in narcotics trafficking investigations, and all the facts
24 II and opinions set forth in this affidavit, I believe that information relevant to the narcotics
25 II smuggling activities of AHUMADA, ARCE, and their co-conspirators, such as telephone
26 II numbers, made and received calls, contact names, electronic mail (email) addresses,

27                                                7
        AFFIDAVIT IN SUPPORT OF APPLICATION
28 II   FOR SEARCH WARRANTS
          Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.9 Page 9 of 15




 1 II appointment dates, email messages, text messages, messages from texting applications like
 2 II WhatsApp, messages and posts from social networking sites like Facebook, photographs,
 3 II videos, and other digital information are stored in the memory of the cellular telephone
 411 described herein. Because the TARGET TELEPHONES have been in the custody of HSI
 5 II since the date of AHUMADA' s and ARCE' s arrest, I believe that this information
 6 continues to be stored on the TARGET TELEPHONES.
 7            21.   Drug trafficking conspiracies require intricate planning and coordination.
 8 II This often occurs days, weeks, or even months prior to the actual importation of the drugs
 9 II into the United States. Co-conspirators communicate with one another in efforts to ensure
IO II success in getting their valuable cargo to its destination within the United States. In this
11 II case, evidence supports that probable cause exists to search the TARGET TELEPHONES
12 II for information dating back to June 1, 2019, which is approximately two months after the
13 II date on the vehicle registration on March 19, 2019, and approximately three months before
14 II the crossing that resulted in arrest in this case on August 28, 2019.
15                                  SEARCH :METHODOLOGY
16            19.   It is not possible to determine, merely by knowing the cellular telephone's
17 II make, model and serial number, the nature and types of services to which the device is
18 II subscribed and the nature of the data stored on the device. Cellular devices today can be
19 II simple cellular telephones and text message devices, can include cameras, can serve as
20 II personal digital assistants and have functions such as calendars and full address books and
21 II can be mini-computers allowing for electronic mail services, web services and rudimentary
22 II word processing. An increasing number of cellular service providers now allow for their
23 II subscribers to access their device over the internet and remotely destroy all of the data
24 II contained on the device. For that reason, the device may only be powered in a secure
25 II environment or, if possible, started in "flight mode" which disables access to the network.
26 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
27
        AFFIDAVIT IN SUPPORT OF APPLICATION
                                                  8
28 II   FOR SEARCH w ARRANTS
         Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.10 Page 10 of 15




 1 II equivalents and store information in volatile memory within the device or in memory cards
 2 II inserted into the device. Current technology provides some solutions for acquiring some
 3 II of the data stored in some cellular telephone models using forensic hardware and software.
 4 II Even if some of the stored information on the device may be acquired forensically, not all
 5 II of the data subject to seizure may be so acquired. For devices that are not subject to
 6 II forensic data acquisition or that have potentially relevant data stored that is not subject to
 7 II such acquisition, the examiner must inspect the device manually and record the process
 8 II and the results using digital photography. This process is time and labor intensive and may
 9 11 take weeks or longer.
10 II         20.   Following the issuance of this warrant, I will collect the subject cellular
11 II telephone and subject it to analysis. All forensic analysis of the data contained within the
12 II telephone and its memory cards will employ search protocols directed exclusively to the
13 II identification and extraction of data within the scope of this warrant.
14            21.   Based on the foregoing, identifying and extracting data subject to seizure
15 II pursuant to this warrant may require a range of data analysis techniques, including manual
16 II review, and, consequently, may take weeks or months. The personnel conducting the
17 II identification and extraction of data will complete the analysis within ninety (90) days of
18 II the date the warrant is signed, absent further application to this court.
19                                            CONCLUSION
20 II         22.   Based on all of the facts and circumstances described above, there is probable
21 cause to believe that AHUMADA and ARCE used the TARGET TELEPHONES to
22 facilitate the offenses of importing methamphetamine or other federally-controlled
23 II substances. The TARGET TELEPHONES were, likely used to facilitate the offenses by
24 II transmitting and storing data, which constitutes evidence and instrumentalities of
25 \\ violations of Title 21, United States Code, Sections 952, 960 and 963.
26
27
        AFFIDAVIT IN SUPPORT OF APPLICATION
                                                  9
28 II   FOR SEARCH WARRANTS
         Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.11 Page 11 of 15




 1            23.   There is also probable cause to believe that evidence and instrumentalities of
 2 II illegal activity committed by AHUMADA and ARCE continues to exist on the TARGET
 3 II TELEPHONES.
 4            24.    Based upon my experience and training, consultation with other agents in
 5 II narcotics investigations, consultation with other sources of information, and the facts set
 611 forth herein, I know that the items to be seized set forth in Attachments B-1 and B-2
 7 II (incorporated herein) are likely to be found in the property to be searched described in
 8 II Attachments A-1 and A-2 (incorporated herein). Therefore, I respectfully request that the
 9 II Court issue a warrant authorizing me or another federal law enforcement agent specially
10 II trained in digital evidence recovery, to search the items described in Attachments A-1
11 II through A-2, and seize the items listed in Attachments B-1 through B-2.
12
13
                                                             L1 't---
                                                          AL~MbRo RAscoN
                                                          HSI Special Agent
14
15 )) Subscribed and sworn to before me this4day of September, 2019.
16
17
                                                          HON~OSSETT
18                                                        Unite'ates Magistrate Judge
19
20
21
22
23
24
25
26
27
        AFFIDAVIT IN SUPPORT OF APPLICATION
                                                 10
28 II   FOR SEARCH WARRANTS
         Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.12 Page 12 of 15


                                    ATTACHMENT A-1

                             PROPERTY TO BE SEARCHED

           One Apple iPhone seized as line item 3 under FPF No. 2019250600109801
                                (TARGET TELEPHONE #1)
currently in the possession of Department of Homeland Security, Immigration and Customs
Enforcement, Homeland Security Investigations, Office of the Deputy Special Agent in
Charge, at the San Ysidro Evidence Vault at 2255 Niels Bohr Court, San Diego, California
92154.
         Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.13 Page 13 of 15


                                    ATTACHMENT A-2

                             PROPERTY TO BE SEARCHED

     One Samsung J7 Galaxy seized as line item 1 under FPF No. 2019250600109802
                               (TARGET TELEPHONE #2)
currently in the possession of Department of Homeland Security, Immigration and Customs
Enforcement, Homeland Security Investigations, Office of the Deputy Special Agent in
Charge, at the San Ysidro Evidence Vault at 2255 Niels Bohr Court, San Diego, California.
92154.
       Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.14 Page 14 of 15


                                  ATTACHMENT B-1
                                 ITEMS TO BE SEIZED
      Authorization to search the cellular/mobile telephone described in Attachment A-1
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period of
June 1, 2019, up to and including August 28, 2019.

      a.     tending to indicate efforts to import methamphetamine, or some other federally
             controlled substance from Mexico into the United States, or possess and/or
             transport with the intent to distribute federally controlled substances within the
             United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such as
             email addresses, IP addresses, and phone numbers-used to facilitate the
             importation of methamphetamine, or some other federally controlled substance
             from Mexico into the United States, or possession and/or transportation with the
             intent to distribute federally controlled substances within the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             importation of methamphetamine, or some other federally controlled substance
             from Mexico into the United States, or possession and/or transportation with the
             intent to distribute federally controlled substances within the United States;

      d.     tending to identify travel to or presence at locations involved in the importation
             of methamphetamine, or some other federally controlled substance from Mexico
             into the United States, or possession and/or transportation with the intent to
             distribute federally controlled substance within the United States, such as stash
             houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to, the
             subject telephone; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
      Case 3:19-mj-04144-FAG Document 1 Filed 09/24/19 PageID.15 Page 15 of 15

                                  ATTACHMENT B-2
                                 ITEMS TO BE SEIZED
      Authorization to search the cellular/mobile telephone described in Attachment A-2
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period of
June 1, 2019, up to and including August 28, 2019.

      a.     tending to indicate efforts to import methamphetamine, or some other federally
             controlled substance from Mexico into the United States, or possess and/or
             transport with the intent to distribute federally controlled substances within the
             United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such as
             email addresses, IP addresses, and phone numbers-used to facilitate the
             importation of methamphetamine, or some other federally controlled substance
             from Mexico into the United States, or possession and/or transportation with the
             intent to distribute federally controlled substances within the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             importation of methamphetamine, or some other federally controlled substance
             from Mexico into the United States, or possession and/or transportation with the
             intent to distribute federally controlled substances within the United States;

      d.     tending to identify travel to or presence at locations involved in the importation
             of methamphetamine, or some other federally controlled substance from Mexico
             into the United States, or possession and/or transportation with the intent to
             distribute federally controlled substance within the United States, such as stash
             houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to, the
             subject telephone; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
